DETAILED ACTION

Examiner Note
The examiner attempted to contact Attorneys of Record regarding the restriction on this case on 06/27/2022 and 06/28/2022, but never received a response.


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6 and 19-23, drawn to a system for receiving gift recommendations to a first device, classified in G06Q 30/0631.
II. Claims 7-12, drawn to a system for receiving gift recommendations to a second device, classified in G06Q 30/0631.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, the separate utility of subcombination I and subcombination II, with respect to each other, is highlighted in the chart using bold font as follows (See MPEP § 806.05(d)):

SUBCOMBINATION I
SUBCOMBINATION II
A gift ordering system comprising
A gift ordering system comprising
one or more databases coupled via a network; one or more processors coupled to the one or more databases; and one or more computing devices coupled to the one or more processors and the one or more databases via the network; wherein the gift ordering system performs steps to:
one or more databases coupled via a network; one or more processors coupled to the one or more databases; and one or more computing devices coupled to the one or more processors and the one or more databases via the network; wherein the gift ordering system performs steps to:
receive user contact information from a first computing device, wherein the user contact information is information relating to interests, hobbies, preferences, and demographic information of a first user
receive user contact information from a first computing device, wherein the user contact information is information relating to interests, hobbies, preferences, and demographic information of a first user
upon receiving the user contact information, match the user contact information with a corresponding tag of one or more tags;
upon receiving the user contact information, match the user contact information with a corresponding tag of one or more tags
receive captured image content and a description of one or more potential gifts
receive captured image content and a description of one or more potential gifts
upon receiving the captured image content and the description, analyze the captured image content and the description to determine one or more second tags corresponding to the one or more potential gifts
upon receiving the captured image content and the description, analyze the captured image content and the description to determine one or more second tags corresponding to the one or more potential gifts
create one or more matches wherein the one or more matches include at least one of the one or more tags and at least one of the one or more second tags
create one or more matches wherein the one or more matches include at least one of the one or more tags and at least one of the one or more second tags
in response to the one or more matches, select one or more suggested gifts for the first users corresponding with the one or more second tags
in response to the one or more matches select one or more suggested gifts for the first users corresponding with the one or more second tags
determine why the gift ordering system has selected the one or more suggested gifts in response to the one or more matches
determine why the gift ordering system has selected the one or more suggested gifts in response to the one or more matches
translate the determination into one or more reasons for recommendation why the one or more potential gifts were determined to be the one or more suggested gifts wherein the one or more reasons for recommendation have wording pertaining to the one or more tags
translate the determination into one or more reasons for recommendation why the one or more potential gifts were determined to be the one or more suggested gifts wherein the one or more reasons for recommendation have wording pertaining to the one or more tags
transmit to the first computing device, a notification indicating the one or more reasons for recommendation, the one or more suggested gifts, and the description


create a relationship between the first user and a third user in the one or more databases

transmit a request to access the one or more suggested gifts of the first user from a second computing device of the second user to a third computing device of the third user

transmit to the second computing device, a notification indicating the one or more reasons for recommendation, the one or more suggested gifts, and the description

transmit, only after authorization by the third user on the third computing device, the one or more suggested gifts and the one or more reasons to the second computing device



The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have a separate status in the art when classifiable together;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625